The Court:
This case involves the question as to the right of administration. The public administrator a¡)plied for letters, and a counter-application was made by the nominee of a married daughter of the intestate. Under the provisions of the Code of Civil Procedure, we see no way of escaping the conclusion, that in such a case the public administrator has the first right. There' have been, at various times, so many amendments to the Code concerning the right of administration, that it is quite difficult to extract a harmonious system; indeed, in the case at bar, we see no reason why the husband of the female heir may not administer, other than the rule as furnished to us by the Legislature.
Order reversed and cause remanded.